Citation Nr: 0424616	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  04-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for bilateral hallux 
valgus.

3.  Entitlement to service connection for bilateral lower 
extremity peripheral vascular disease (PVD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from a 
June 2003 rating decision of the VA Regional Office (RO) 
located in St. Louis, Missouri.  The RO denied claims of 
service connection for a bilateral ankle disorder, bilateral 
hallux valgus, and bilateral lower extremity PVD.  

The issue of entitlement to service connection for bilateral 
hallux valgus is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.

In July 2004, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  See 38 U.S.C.A. § 
7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims adjudicated on the merits herein, 
explained who was responsible for submitting such evidence, 
and obtained and fully developed all evidence necessary for 
an equitable disposition of the claims adjudicated on the 
merits.  

2.  A chronic acquired disorder of either ankle or leg was 
not shown in active service nor shown by the post service 
medical evidence of record.  

3.  An inservice right ankle laceration wound healed without 
residual chronic disability, and the probative and competent 
medical evidence of record establishes that the veteran does 
not have any current residual of the inservice reported right 
ankle laceration.  

4.  PVD was not shown in active service or for many years 
thereafter, nor demonstrated to a compensable degree during 
the first post service year.

5.  The competent and probative medical evidence of record 
establishes that PVD has not been linked to service on any 
basis.


CONCLUSIONS OF LAW

1.  A bilateral ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A.§§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  

2.  PVD was not incurred in or aggravated by active service; 
nor may chronic disease of the vascular system be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA-as to the claims adjudicated on the merits 
herein, and that the Board's decision to proceed in 
adjudicating the claims on appeal does not prejudice the 
veteran in the disposition of those claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In the instant case on appeal, the veteran filed claims of 
service connection in January 2003 and March 2003, to which 
the RO issued notices to the veteran of VA's duty to assist 
and other VCAA responsibilities in responsive letters dated 
in February 2003 and March 2003.  As such, the timing of the 
VCAA notices comport with the CAVC's holding in Pelegrini, 
supra. 

The substance of the February and March 2003 notices are 
satisfactory as well.  Specifically, these VCAA letters 
advised the veteran of his need to identify or submit medical 
evidence of a current disability due to service or in-service 
injury.  This notice also informed the veteran that VA would 
attempt to obtain any evidence that he identifies, and the RO 
requested that he send VA all information he has pertinent to 
his claims.  

The VCAA notice also provided the veteran with a toll-free 
telephone number should he require additional information or 
answers to questions relevant to his claims.  There is no 
report of contact to indicate that he called with any 
question regarding either of these notices.  

A review of the record indicates that the RO obtained all 
identified VA medical evidence and that no private sources of 
records were identified.  The Board has carefully reviewed 
the VA claims file and finds that all identified sources of 
pertinent treatment identified by the veteran have been 
obtained by VA and associated with the veteran's VA claims 
file.  

Consistent with the duty to assist, the RO provided the 
veteran a VA examination in April 2003.  

To be clear, once all of the above development was completed, 
the RO readjudicated and denied the claims on appeal in a 
June 2003 rating decision.  A March 2004 statement of the 
case (SOC) was then issued.  This SOC advised the veteran of 
the evidence considered and the reasons and bases for the 
denial of his claims on appeal.  The Board adds that the 
March 2004 SOC, as with the February and March 2003 VCAA 
notices, each, and as a whole, advised the veteran of all 
appropriate regulations governing his claims of service 
connection.  

The RO's March 2004 SOC included recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
results of the April 2003 VA examination report and medical 
findings.  

No additional medical evidence was identified or received 
after the March 2004 SOC other than the veteran's repetitive 
statements.  As such, VA has made every reasonable effort to 
identify and obtain all relevant records in support of the 
veteran's claims adjudicated on the merits herein, and no 
further notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

Given the above, the Board is satisfied that all necessary 
development pertaining to the claims adjudicated on the 
merits on appeal has been completed within VCAA, regarding 
the claims of service connection for a bilateral ankle 
disorder and PVD.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  (Emphasis 
added).  

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

When a veteran served 90 days or more during a period of war 
and chronic disease such as arteriosclerosis or 
cardiovascular-renal disease including hypertension become 
manifest to a compensable degree during the first post 
service year, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  (Emphasis Added).  

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background & Analysis

The veteran asserts that he sustained a bilateral ankle and 
bilateral leg injury in service when a 14 inch gun shell fell 
on his lower extremities, and that he currently suffers from 
bilateral ankle and bilateral leg disabilities, including 
PVD, as a result thereof. 

The service medical records specifically show that the 
veteran sustained a "laceration" wound just below the 
medial malleolus of the right ankle on June 15, 1944, when a 
14 inch projectile dropped on his foot during enemy action.  
The skin laceration wound was described by the treating 
physicians, who made no note of any associated muscle, bone, 
tendon or other soft tissue injury.  The laceration wound was 
cleaned, and pressure dressing was applied, with instructions 
that the veteran get rest and keep the leg elevated.  
An x-ray study was obtained a few days later which was 
"negative" for any fractures or additional pathology.  The 
veteran was returned to duty a month later on July 15, 1944.  
No additional complaints, treatment, symptoms or residuals 
were noted for the remainder service, including on separation 
examination in December 1945, the report of which notes only 
discolored skin of the inside right ankle area.  

The post-service medical evidence consists of recent VA 
treatment records dated more than 55 years after service, and 
a VA examination report dated in April 2003, none of which 
associates any current ankle or leg disorder to the veteran's 
prior service of nearly 60 years earlier, or to his 
laceration of the right ankle area reported in service.  

On VA examination in April 2003, the veteran's service 
medical records, and post-service clinical history, was 
reviewed by the examiner-including his reported belief that 
all current lower leg and ankle disabilities are associated 
with his laceration wound of 60 years ago.  X-ray studies of 
the right ankle were negative.  

The veteran was diagnosed with peripheral vascular disease, 
as evidenced by absent hair growth, absent pedal pulses, 
venous status changes and pigment changes, as well as edema.  
However, the examiner was of the medical opinion that it was 
less likely than not that PVD was related to service, or his 
right ankle laceration in service.  No bilateral ankle or 
other leg disorder was diagnosed on VA examination.  

VA treatment records show no other diagnoses, and no other 
medical evidence is of record.  

As to the bilateral ankle and bilateral leg disability 
aspects of the claims on appeal, no diagnoses are shown.  The 
Board again emphasizes that the veteran was requested to 
provide information that would identify the nature or 
location of his claimed disability, but he has failed to do 
so in this regard.  In the absence of any competent evidence 
of a current bilateral ankle or leg disability, claimed as 
residual of a right ankle laceration in-service, there is no 
basis to find entitlement to service connection in this case 
and the claim must be denied.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  


In finding so, the Board does not dispute the veteran's 
heroism, or that his right ankle laceration wound was 
painful.  However, VA law is clear: A complaint of "pain" 
does not establish the existence of a disability warranting 
consideration for VA compensation purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. on other 
grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001), particularly when offered by a lay person lacking 
medical training.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

None of the competent medical evidence associated with the 
claims file even suggests the existence of a bilateral ankle 
or leg disability, residual of a right ankle laceration 
wound, and the veteran himself has not identified any 
relevant medical records that would substantiate this aspect 
of his claims on appeal.  

As to PVD, the VA examiner offered a medical opinion in April 
2003 which weighs heavily against the claim.  The April 2003 
VA medical opinion-unopposed by any other medical record-
was that the veteran's PVD is less likely than not to be 
related to the veteran's inservice right ankle laceration.  
Accordingly, this aspect of the claim must fail as well.  
Additionally, the Board notes that such disorder was not 
shown in service or for many years thereafter, muchless 
disabling to a compensable degree during the first post 
service year.

In doing so, the Board would emphasize that the most 
probative evidence would be medical opinion evidence, based, 
as the April 2003 VA examination report, not only upon the 
veteran's complaints and lay opinion of medical fact, but 
upon his documented clinical history-including service 
medical records.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(an opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative).  
See also, Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, op. 
cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993); Pond v. 
West, 12 Vet. App. 341 (1999).  

The probative value of medical evidence is based upon the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In denying these two claims, the Board gives all due 
consideration to the veteran's assertions and beliefs.  
However, service medical records depict a different sort of 
wound than that which the veteran describes, and VA medical 
opinion weighs against his claims-for lack of current 
diagnosis and for lack of medical nexus.  Additionally, the 
veteran's lay opinion as to the etiology of his PVD is of 
lesser value than the April 2003 VA medical opinion.  

While competent to provide evidence of observable symptoms, 
lay evidence is generally not competent to attribute any such 
observed symptoms to a given clinical entity.  See Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  Additionally, equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).  

Finally, it is the province and duty of the Board to weigh 
the credibility and probity of the evidence of record.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims adjudicated on the 
merits herein, that doctrine is not applicable in the instant 
claims on appeal.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a bilateral ankle 
disorder is denied.

Entitlement to service connection for PVD is denied.  


REMAND

The claim of service connection for bilateral hallux valgus 
must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO provided VCAA notice letters essentially compliant 
with Quartuccio, supra, in February and March 2003.

In the instant case on appeal, the veteran was provided a VA 
examination in April 2003, the report of which shows a 
diagnosis of a bilateral hallux valgus deformity of the feet.  
However, the report of this examination includes no statement 
as to whether this disorder is due to service or any incident 
in service, including the veteran's laceration wound.  
Accordingly, such development is indicated.  
Given the above, the veteran should be scheduled for VA 
examination, with notice that 38 C.F.R. § 3.655 (2003) is for 
application in this case: The provisions of § 3.655(b) direct 
that when the examination is scheduled in conjunction with a 
claim for increase, and the veteran fails to report for such 
examination without good cause, "the claim shall be denied." 
(Emphasis added).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) codified at 38 U.S.C.A. § 5103, and 
any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim of service connection for bilateral 
hallux valgus, primarily a medical nexus 
opinion, and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2003).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for bilateral hallux valgus 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers

Regardless of whether the veteran 
responds, the VBA AMC should obtain all 
outstanding VA treatment reports, dated 
from January 2003 to the present.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of 
bilateral hallux valgus, and whether such 
is related to service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issue:

Is it at least as likely as not that any 
hallux valgus deformity found on 
examination is related to active service 
on any basis, or if preexisting service, 
was aggravated thereby?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical nexus opinion 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this REMAND and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for bilateral hallux 
valgus.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claims currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
again hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service 
connection, and may result in a denial.  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



